Citation Nr: 0633551	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-29 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which, in pertinent part, denied service 
connection for bilateral hearing loss.  


FINDING OF FACT

The veteran's bilateral hearing loss was not present during 
service or for years thereafter, and the preponderance of the 
evidence is against a causal link between his hearing loss 
and any remote incident of service, to include acoustic 
trauma.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A.  §§ 1101, 1110, 
1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 and 3.385 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to initial adjudication of the veteran's claim, a 
letter dated July 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the RO's letter did not specifically tell the claimant to 
provide any relevant evidence in his possession, 
nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  
First, the 2002 letter informed the veteran that additional 
information or evidence was needed to support his claim and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In addition, the letter advised the veteran 
to send VA facts or papers showing that he had a continuing 
and ongoing disability since service.  The letter also 
advised the veteran that VA would obtain medical treatment 
records from the VA medical center where he received 
treatment, and advised him that VA would request medical 
records on his behalf if he filled out and returned the 
appropriate consent forms.  Moreover, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of his claim.  
As the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection for bilateral hearing loss, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical treatment records have been obtained to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA audiological examination in 
March 2003 to obtain an opinion as to the relationship 
between his diagnosed bilateral hearing loss and military 
service.  The March 2003 examination is adequate upon which 
to base a decision.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Overton v. Nicholson, ---- Vet. App. ----, 
2006 WL 2715036, Vet. App. (2006). 

II. Service connection  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by the veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In June 2002, the veteran initiated his claim for service 
connection for bilateral hearing loss.  In the veteran's 
notice of disagreement (NOD), filed in April 2004, he 
indicated that his current hearing loss was the result of 
working in close proximity to operational jets on the flight 
deck of the USS Shangri-La without hearing protection.  He 
noted that his responsibilities aboard the carrier included 
the repair of all high and low frequency transmitters, 
antennas and antenna tuners.  The veteran reported that he 
was not provided hearing protection nor was hearing 
protection provided to any of the communications personnel 
aboard ship.  The veteran believes "that this noise and the 
lack of hearing protection should be considered a source of 
hearing loss."  The veteran also claims that air conditioner 
noise aboard the carrier also could have been a source of 
hearing loss.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 and 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

 To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(to include sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 	 

III. Hearing loss

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish  
when a hearing loss disability can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.   

Here, the veteran currently has bilateral hearing loss of a 
level that is considered a disability under 38 C.F.R. 
§ 3.385.  This is clearly shown in the May 1991 VA 
audiological examination report and in subsequent VA 
audiological examination reports dated June 1999, March 2000, 
and March 2003.  What is not shown by these examination 
reports, or, unfortunately, by any other medical evidence in 
the veteran's claims file, is a link between the veteran's 
period of service and his current bilateral hearing loss.   

The veteran's service medical records are absent evidence 
that he was diagnosed with hearing loss during service.  The 
veteran's entrance examination report in October 1965 
indicated that the veteran had no hearing loss before 
entering service. While service medical records indicate that 
the veteran was treated for ear infections in November 1966, 
December 1966, and January 1967, there is no evidence that he 
experienced hearing loss as a result of these infections or 
that he experienced hearing loss symptomatology after 
treatment.  In fact, a service medical examination in 
September 1968 and the veteran's separation examination in 
February 1969 failed to indicate the onset of hearing loss.   

The Board finds that the veteran's service medical records 
and post-service medical records show no indication that the 
veteran was ever treated for hearing loss until many years 
after service.  In fact, it is not until after a May 1991 VA 
audiological examination that the veteran was diagnosed with 
bilateral hearing loss.  Consequently, there is no 
presumption that the veteran's bilateral hearing loss was 
incurred during service because his hearing loss was not 
diagnosed within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§3.307, 3.309.   

While the veteran contends his hearing loss began during 
service, the veteran's service records do not corroborate 
noise exposure.  Satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of such if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  While the veteran's DD Form 214 verified that he 
served on board the USS Shangri-La and that he was an 
electronics technician, there is no evidence in the veteran's 
claims file that he participated in combat.  None of the 
veteran's military awards or citations indicate that he, or 
his ship, took part in combat related activities.  In light 
of the fact that there is no evidence in the veteran's claims 
file that he participated in combat, the Board finds that the 
combat presumption is not applicable to his claim.  See 
38 U.S.C.A. § 1154(b).  

Even assuming arguendo that the veteran did indeed suffer 
acoustic trauma from noise exposure during service, the 
evidence of record does not support a finding that the 
veteran's current hearing loss is related to service.  The 
only medical evidence on record in this regard is the opinion 
of the VA examiner after VA audiological testing in March 
2003.  The examiner concluded: "It is not likely that vet's 
hearing loss is related to vet's military service because vet 
had normal discharge audio bilaterally (by VA standards)."   
The Board must rely on the medical evidence of record.  
Without any such evidence linking the veteran's bilateral 
hearing to in-service acoustic trauma or any other aspect of 
service, service connection must be denied. 

 On review of the evidence, the only link between the 
veteran's condition and service comes from the veteran 
himself.  While the veteran may believe that he has hearing 
problems that were caused by noise exposure during his period 
of military service, he is a layman and has no competence to 
offer a medical opinion in that regard.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

In summary, the Board finds that the evidence of record does 
not show that the veteran had hearing loss in service or for 
many years thereafter.  Furthermore, the preponderance of the 
medical evidence on file does not relate the current symptoms 
to any aspect of the veteran's period of military service.  
Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


